Citation Nr: 1633179	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  11-31 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 30 percent for the period from May 28, 2010, to July 9, 2013, and in excess of 50 percent thereafter. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Boise, Idaho, Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO, in part, granted service connection for PTSD and assigned an initial 30 percent rating effective from May 28, 2010-- the date VA received the Veteran's original claim for compensation for this disability.  The Veteran appealed the initial 30 percent rating assigned to the Board. 

In July 2013, the Veteran testified at a videoconference hearing before a Veterans Law Judge, who has retired from the Board.  A copy of the hearing transcript has been associated with the Veteran's Virtual VA electronic record.   Generally, the law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  Because the Veterans Law Judge who conducted the July 2013 hearing has since retired, he cannot participate in the adjudication of the claim.  As such, in June 2016, the Board sent the Veteran a letter, and requested that he indicate within 30 days from the date of the letter whether he desired another opportunity to testify at a hearing before the Board before a new Veterans Law Judge, or if he wanted the Board to proceed with the adjudication of his appeal.  The Veteran was informed that if he did not respond to the Board's letter within the 30-day period, that it would proceed with adjudication of the appeal.  The Veteran did not respond to the Board's letter; thus, the Board will proceed with its adjudication of the issue on appeal.

By a June 2014 rating action, the RO assigned an initial 50 percent rating to the service-connected PTSD, effective July 10, 2013--the date of the Veteran's hearing before the Board.  The Veteran is presumed to be seeking the maximum possible evaluation.  See AB v. Brown, 6 Vet. App. 35 (1993) (while a claimant is presumed to be seeking the maximum benefit available under law, the claimant can choose to limit the claim to a lesser benefit).  Thus, the issue with respect to the service-connected PTSD remains on appeal and has been framed as that reflected on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, a remand is required with respect to the Veteran's claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a); 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The Board finds that a remand is necessary to obtain outstanding treatment records that might be potentially relevant to the claim.  A May 2014 VA PTSD examination report reflects that the Veteran had continued to be followed by a mental health provider and had attended weekly group therapy for his PTSD at the Pocatello, Idaho, Vet Center.  A review of the record shows that treatment records from this facility, dated through November 2013, have been obtained and associated with the record.  However, updated records from this facility are absent.  As these records might contain evidence demonstrating the nature and extent of the Veteran's PTSD throughout the appeal period, they are potentially relevant to the claim.  Therefore, the Veteran's claim must be remanded for the development of these records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Dunn v. West, 11 Vet. App. 462, 466 (1998) (Vet Centers are considered VA facilities for the purposes of the duty to assist in obtaining records, specifically citing Bell). 

Accordingly, the case is REMANDED for the following action:

1.  Secure for the electronic record all treatment records, dated from November 2013 to the present, from the Pocatello, Idaho, Vet Center.  If any of the above-requested records are unavailable, the electronic record should be clearly documented to that effect, and the Veteran and his representative must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e) (2015).

2.  After ensuring that the above development, as well as any other indicated development, such as scheduling the Veteran for an additional VA examination to determine the nature and extent of the Veteran's PTSD, has been completed, readjudicate the claim. 

If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) that addresses all evidence received after issuance of the June 2014 SSOC.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

